478 S.E.2d 201 (1996)
345 N.C. 176
PROFESSIONAL LIABILITY CONSULTANTS, INC.
v.
Homer U. TODD and Insurance Management Consultants, Inc.
No. 236A96.
Supreme Court of North Carolina.
December 6, 1996.
*202 Roberson Haworth & Reese, P.L.L.C. by Robert A. Brinson and Alan B. Powell, High Point, for plaintiff-appellee.
Bennett & Blancato, L.L.P. by Richard V. Bennett and Sherry R. Dawson, Winston Salem, for defendants-appellants.
PER CURIAM.
For the reasons stated by Smith, J., in the dissenting opinion in the Court of Appeals, the decision of the Court of Appeals is reversed. The cause is remanded to the Court of Appeals for further remand to the Superior Court, Guilford County, for entry of an order dissolving the preliminary injunction.
REVERSED AND REMANDED.